UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1073


BETTY JO HILL, the children, brothers, sisters of the late Carl Wayne Locklear,

                     Plaintiff - Appellant,

              and

CAROL LOCKLEAR; CHARLOTTE LOCKLEAR; ANGELI BUE LOCKLEAR;
ERIC LOCKLEAR; CLAUDIE LOCKLEAR; ROSE MARIE LOCKLEAR; PAUL
WAYNE LOCKLEAR,

                     Plaintiffs,

              v.

SOUTHEASTERN REGIONAL MEDICAL CENTER; DR. CHARLES
AZUBUIKE ANENE; DR. WILLIAM R. HERZOG, JR.; DR. TERRY S. LOWRY;
TAMMY LOCKLEAR, Nurse; CAROLINA REHAB CENTER OF
CUMBERLAND; CAPE FEAR VALLEY HOSPITAL; DR. SUSHMA MEDI
KAYALA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:19-cv-00060-BO)


Submitted: July 30, 2020                                       Decided: August 26, 2020


Before WILKINSON and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Betty Jo Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Betty Jo Hill appeals the district court’s order adopting the report and

recommendation of the magistrate judge and dismissing her complaint. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Hill v. Southeastern Reg’l Med. Ctr., No. 7:19-cv-00060-BO (E.D.N.C.

Dec. 20, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            3